Citation Nr: 1018907	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  07-15 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin




THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected residuals of a shell fragment wound 
(SFW) to the left arm.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of a SFW to the back.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision, issued in July 
2006 by the RO.  

During the course of his appeal, the Veteran was afforded an 
hearing at the RO before a Decision Review Officer (DRO) in 
July 2007.  Later, he testified at hearing held at the RO by 
the undersigned Veterans Law Judge in September 2008.  

These matters were most recently before the Board in December 
2008, when the case was remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  

The purpose of the remand was to undertake additional 
procedural and evidentiary development, to include supplying 
the Veteran with corrective Veterans Claims Assistance Act 
(VCAA) notice, obtaining various outstanding treatment 
records, and supplying the Veteran with VA examinations.  

The Board finds that the RO's actions are in substantial 
compliance with the December 2008 remand directives and that 
further remand would only impose additional burdens on VA 
with no benefit flowing to the Veteran.  See Stegall v. West, 
11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 
104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  The service-connected residuals of the SFW of the left 
arm is show to be manifested by a disability picture that 
more nearly resembles that of moderately severe damage to 
Muscle Groups V and VII that act on the elbow joint of the 
Veteran's nondominant upper extremity.  

3.  The service-connected residuals of the SFW of the back 
are shown to be manifested by a disability picture that more 
nearly resembles that of  moderate damage to Muscle Group XX 
of the low back.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 20 
percent, but not higher based on injury to Muscle Group V and 
a separate rating of 20 percent, but not higher based on 
injury to Muscle Group VII for the service-connected SFW 
wound residuals of the left arm have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.10, 4.14, 4.55, 4.56, 4.73 including Diagnostic Codes (DC) 
5305, 5307 (2009).  

2.  The criteria for the assignment of a rating of 20 percent 
due to injury to Muscle Group XX for the service-connected 
SFW residuals of the back have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 
4.14, 4.55, 4.56, 4.73 including DC 5320 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In Vazquez-Flores, the Court further indicated that 
consideration was warranted for whether there existed 
subsequent VA action that served to render any pre- 
adjudicatory notice error non-prejudicial.  

In a September 4, 2009 decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) vacated the 
Court's decision in Vazquez-Flores and held that, in 
accordance with its decision in Paralyzed Veterans of Am. V. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), 
and Wilson v. Mansfield, VA Form 7-506, Notice of 
Authorization of Training and Subsistence Allowance, F.3d 
1055 (Fed. Cir. 2007), such specificity in notice as the 
Court had required was not necessary.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

Specifically, the Federal Circuit held that Wilson and 
Paralyzed Veterans eliminated the requirement for VA to 
provide veteran-specific notice, without altering the 
requirement that the notice be claim-specific.  Id.  Hence, 
in light of the Federal Circuit's decision in Vazquez-Flores, 
VA need only provide adequate generic notice in compliance 
with section 5103 (a).  

In the present case, in letters dated in April 2006, November 
2006, May 2008, and June 2008, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  

The May 2008 and June 2008 notice letters addressed aspects 
of the notice requirements of Vazquez-Flores, and contained 
examples of types of medical and lay evidence that are 
relevant to establishing entitlement to increased 
compensation.  As noted, the claim was last adjudicated, via 
an SSOC, in January 2010.  

There was a timing deficiency with the May 2008 and June 2008 
notice letters, with respect to the notice requirements under 
Vazquez-Flores because they were provided after the initial 
rating action.  Mayfield v. Nicholson.  

The timing deficiency was remedied by the fact that the 
Veteran's claim was readjudicated by the RO in the January 
2010 SSOC after proper VCAA notice was provided and after the 
Veteran had an opportunity to respond.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The Board concludes that 
the duty to notify has been met.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private treatment records and VA examination reports.  

Also of record and considered in connection with the appeal 
is the Veteran's, his spouse's and his representative's 
testimony at his DRO and Board hearings, along with written 
statements submitted by the Veteran, his spouse, his post-
service co-workers, his friends, and his representative on 
his behalf.  

As discussed, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any defect in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the Veteran.  

Therefore, to the extent that the action taken hereinbelow is 
favorable to the Veteran, any such defect is harmless.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use.  Id.  See also 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  

The rule against pyramiding, as set forth in 38 C.F.R. § 
4.14, states that the evaluation of the same disability under 
various diagnoses is to avoided.  Disability from injuries to 
the muscles, nerves, and joints of an extremity may overlap 
to a great extent, so that special rules are included in the 
appropriate bodily system for their evaluation.  Id.  Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
Id.  

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  

One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2009).  


Specific Legal Criteria

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  38 
C.F.R. § 4.69 (2009).  

During his Travel Board and DRO hearings and in various VA 
examinations, the Veteran reported that he is right-handed.  
Thus, the rating for the left arm is to be made on the basis 
of the left upper extremity being the minor extremity.  

Under 38 C.F.R. § 4.55, Principles of combined ratings for 
muscle injuries:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).  

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions: 
(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.  (2) In the case of 
an ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.  38 C.F.R. § 4.55 
(2009).  

Under 38 C.F.R. § 4.56, Evaluation of muscle disabilities:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence established that the muscle damage is minimal.  

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: (4) Severe 
disability of muscles- (i) Type of injury.  Through-and-
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  (ii) History 
and complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56 (2009).  

The Veteran's shrapnel wound disabilities have been rated 
pursuant to 38 C.F.R. 4.73, DCs 5306 and 5320 (2009).  

Under the General Rating Formula for Muscle Injuries, 38 
C.F.R. § 4.73, provides:

Under DC 5306, Group VI.  Function: Extension of elbow (long 
head of triceps is stabilizer of shoulder joint).  Extensor 
muscles of the elbow: (1) Triceps; (2) anconeus.  

Nondominant:

30%	Severe

20%	Moderately Severe

10%	Moderate

38 C.F.R. § 4.73, DC 5306 (2009).  

Under DC 5320, Group XX.  Function: Postural support of body; 
extension and lateral movements of spine.  Spinal muscles: 
Sacrospinalis (erector spinae and its prolongations in 
thoracic and cervical regions).  

Lumbar region:  

60%	Severe;  

40%	Moderately Severe;  

20%	Moderate;  

0%	Slight.  

38 C.F.R. § 4.73, DC 5320 (2009).  


Standard of Review

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

By way of background, the Board notes that a December 1969 RO 
rating decision granted service connection for SFW residuals, 
left arm, and assigned a 20 percent rating, effective from 
August 16, 1969; and granted service connection for SFW 
residuals, back, and assigned a 10 percent rating, effective 
on August 16, 1969.  

The Veteran filed his current claim for an increase in March 
2006.  

The Veteran reports that he experiences constant pain and 
occasional tingling sensation in his left arm and constant 
back pain.  These assertions are addressed by the testimony 
provided by the Veteran, his spouse and his representative at 
his hearings, along with lay statements from the Veteran, 
coworkers, friends and his spouse to corroborate his reported 
symptomatology and indicate that the Veteran's service-
connected disabilities have increased in severity.  

Based on this record, the Board finds that the service-
connected SFW residuals to the left arm is show to be 
manifested by a level of muscle injury that more closely 
approximates that of moderately severe damage to both Muscle 
Group V and VII as acting on the elbow of a nondominant upper 
extremity.  

As such, separate 20 percent ratings are assigned as they do 
not combine to exceed the rating warranted for unfavorable 
ankylosis of the left elbow in this case.  

Further, the Board finds that the service-connected SFW 
residuals of the back is shown to be manifested by a level of 
muscle injury that more closely approximates that of moderate 
muscle damage to Muscle Group XX.  Hence, a 20 percent rating 
is warranted.  

Significantly, the Board notes that complete service 
treatment records have never been available for review in 
this case.  The initial VA examination in October 1919 noted 
that the Veteran had been hospitalized in the Republic of 
Vietnam and Japan from April through June of 1968 following 
his injury and then in June and July 1968 at Fort Riley.  

By way of history, the Veteran was noted to have sustained 
multiple shrapnel wounds to the arms, back and right iliac 
crest and the right shoulder.  He reportedly had undergone a 
"vein graft of the anecubital fossa and the brachial artery 
of the left forearm."  Since that time, he had experienced 
mild weakness of forearm flexors and mild "chronic" low 
back pain.  An X-ray study showed a fragment remaining in the 
paraspinal muscles on the right at about the L4 level.  

With respect to the left arm issue, the VA treatment records, 
dated from July 2005 to July 2007, generally reflect 
complaints of a left upper extremity shrapnel wound sustained 
in the Republic of Vietnam with residual weakness.  

The Veteran underwent a VA examination in May 2006 and 
complained of sharp, aching, constant pain and fatigue in the 
left arm, localized to the antecubital fossa over a graft 
site, when he attempted to lift something heavy.  

The examiner observed no change in the distal forearm or 
skin.  The Veteran provided a work history of working as a 
landscaper and noted that he used to cut a lot of wood but 
could no longer do so because of his left arm.  The pain 
developed after repetitive lifting and resolved when he 
discontinued the activity.  

The examiner added that the Veteran had not sought medical 
attention for his left arm and took over-the-counter 
medications for his pain.  

An examination revealed findings that included radial and 
brachial pulses of 2+, no change in pulse with repetitive 
motion, normal muscle tone, no appreciable muscle weakness, 
and three scars.  

The first scar was flat, angled and in the antecubital fossa 
and measured 11.0 cm by 0.8 cm; the second scar was flat, 
diagonal and crossed the volar forearm and measured 6.0 cm by 
1.0 cm; and the third scar was depressed and located just 
above the lateral antecubital fossa and measured 2.0 cm by 
0.1 cm.  

The examiner observed that none of the scars were tender, 
retracted or adherent, and all were similar in color and 
texture to the surrounding skin.  The Veteran was diagnosed 
with left forearm with scars as described and muscle fatigue 
and pain with exercise.  

In July 2007, the Veteran underwent a second VA examination 
when he complained of constant pain that he rated as 4 out of 
10 with flare-ups that he rated as 8 out of 10, occurring on 
a daily basis and lasting up to 2 hours.  He was unsure of 
what triggered his flare-ups, but they were alleviated only 
by rest.  

The Veteran indicated that, if flare-ups happened at work, 
they did not typically affect his ability to perform his job, 
but were bothersome to him.  He denied using any brace or 
sling or that the left arm had any effect on his activities 
of daily living.  He used over-the-counter medications to 
treat his pain and was not currently in therapy.  

The examination revealed no erythema, warmth or swelling, and 
noted the presence of two scars.  The distal scar measured 
6.0 cm by 5.0 mm and was on the volar surface of the forearm.  
The scar was described as hypopigmented, nonadherent to the 
underlying tissue, and nontender to palpation.  The scar was 
well healed and benign, and noted that no keloid was present.  

The proximal scar measured 10.0 cm by 0.5 cm, was oblique, 
was located in the antecubital fossa, and ran through the 
center of the fossa.  At its midpoint, a separate 4.0 cm scar 
proceeded proximally at approximately 50 degrees to the main 
scar line.  This scar was noted as being hypopigmented and 
was 1.0 cm wide.  

The examiner added that the scar did not adhere to the 
underlying tissues and that no keloid was present.  The 
examiner observed that all scars were flat and that none was 
tender to palpation.  

The examiner noted that other than the scars, the left arm 
examination was normal, as the Veteran's sensation was intact 
to light touch at the radial, ulnar and median nerve 
distributions.  He had 5 out of 5 strength in his extensor 
pollicis longus, flexor pollicis longus, abductor pollicis 
brevis, extensor digitorum complex, flexor digitorum complex, 
intrinsics, wrist extensors, and wrist flexors.  

Further, the Veteran had full left wrist and left elbow range 
of motion with full extension and flexion of the elbow to 150 
degrees.  The range of motion did not decrease with 
repetitive testing, and he had pronation and supination of 80 
degrees, which was similar to the other side.  This was not 
decreased with repetitive testing.  The examiner observed 
brisk capillary refill on all fingers and a palpable radial 
pull.  

Imaging study results revealed lateral views of the left 
elbow demonstrated normal bony anatomy.  A calcified foreign 
body was noted anteriorly in the antecubital fossa; however, 
there were no other abnormalities seen.  

The Veteran was diagnosed with left arm complex laceration 
with resulting scars.  The examiner opined that, for the 
Veteran's left arm, there was no additional functional 
impairment due to pain, pain on repetitive use, fatigue, 
weakness, lack of endurance or incoordination and noted that 
the range of motion during flare-ups could not be addressed 
without resorting to mere speculation because flare-ups did 
not occur during the examination.  

In April 2009, the Veteran underwent a third VA examination 
to evaluate the current severity of his left arm.  Here, the 
examiner noted a history of sustaining soft tissue shrapnel 
injuries to the left arm in 1968 in Vietnam, which required 
surgery.  Specifically, the left arm underwent surgical 
repair of the antecubital fossa soft tissue defect.  

The Veteran reported having symptoms of locking-up and 
numbness in the left hand, thumb, and fingers, affecting his 
ability to lift more than 5 pounds and his activities of 
daily living.  He indicated that, 7 to 10 years ago, he 
started noticing problems with his left hand.  He reported an 
employment history of driving a tractor for over 20 years on 
a daily basis, shifting the gears with his right hand, and 
holding the steering wheel with his left hand.  

The Veteran noted that, when he had been driving for over 30 
minutes to an hour, his left hand, thumb and fingers started 
to cramp and became pain to the point that he had to stop and 
to shake his hand until the symptoms resolved.  He 
experienced these symptoms 2 to 3 times a day when he was 
gardening, driving or working and could not hold things using 
his left arm for more than 10 minutes at a time.  

Significantly, the Veteran had never been placed on any 
restrictions at work due to his left arm disability, nor had 
it interfered with his activities of daily living.  He denied 
having treatment or any frequent skin loss such as 
ulcerations or skin breakdown over his scars.  He denied 
having symptoms involving his scars.  

An examination of the scars revealed observations of 4 scars 
present on the right low back, left distal lateral upper arm, 
left distal medial upper arm and the left mid-forearm.  

The right low back scar was an elongated V-shape and measured 
11.0 by 0.5 cm.  The left distal lateral upper arm scar 
measured 3.0 by 0.5 cm.  The left distal medial upper arm was 
V-shaped and crossed the antecubital fossa into the proximal 
medial forearm and measured 13.0 by 0.5 cm.  The left mid-
forearm scar was diagonal in shape and measured 7.5 by 0.5 
cm.  

The examiner noted no pain or tenderness, adherence to 
underlying tissue, ulceration or breakdown, disfigurement, 
elevation or depression, inflammation, edema, keloid, or 
limitation of function.  Further, the scars did not cause 
restrictions at work or home with respect to the Veteran's 
activities of daily living and appeared to have normal 
texture with hypopigmentation throughout.  

An examination of the muscles and nerves on the left arm 
included observations that no muscle or nerve involvement was 
palpated.  The examiner noted that the Veteran was thin, had 
excellent, well-developed muscles and had no difference in 
size, strength or tone of either arm.  

The Veteran had 5 out of 5 strength in both arms, 1+ and 
symmetric deep tendon reflexes, and normal sensory 
examination, including pinprick, temperature and vibratory 
sensation.  

The examiner observed normal dexterity and grip strength with 
5 out of 5, and the Veteran was able to oppose his thumb to 
all fingers without difficulty.  The examiner indicated there 
was no evidence of any contractures or locking of the left 
hand or fingers.  

The examiner opined that, with respect to the Veteran's left 
arm weakness and hand symptoms, there was no objective 
evidence on examination of any weakness, muscle abnormality 
or nerve problem.  The examiner noted well-healed scars that 
were not impairing function and concluded that the subjective 
left hand symptoms were more likely than not due to the 
Veteran's many years of driving a tractor using only his left 
hand for steering and continued manual labor.  

The examiner identified scars of the left arm as covering 
Muscle Group V and 
Muscle Group VII.  

With respect to the Veteran's back, the VA treatment records, 
dated from July 2005 to July 2007, generally reflect 
complaints of chronic low back pain.  

The VA scars examination in May 2006 noted that the Veteran's 
right lower back did not bother him for years, but had caused 
a lot of back pain in the small of his back that was 
aggravated by bouncing on heavy landscaping equipment over 
rough terrain in recent time.  

The Veteran described the pain as feeling like a knife in the 
small of his lower back, but denied that the pain radiated or 
any associate symptoms.  He could not think of anything that 
aggravated his back disability other than driving on rough 
terrain or lifting.  He endorsed treatment by a chiropractor, 
starting 5 years ago, once every 3 to 4 weeks.  

The Veteran reported a bad flare-up 3 years before when he 
missed 3 weeks of work and that he occasionally missed work 
to see his chiropractor.  He indicated that, on the job, he 
was very careful lifting and that, outside of work, he must 
avoid lifting and heavy shoveling.  

The examiner noted that the Veteran occasionally took over-
the-counter medications for his low back that seemed to help, 
to include an over-the-counter gel.  

On examination, the examiner observed a 10 cm by 0.5 cm flat 
scar over the right paraspinal muscle at about T12 that was 
not tender, retracted or adherent.  It was similar in color 
and texture to the surrounding skin.  

The examiner noted no lumbar spine tenderness, vertebral 
tenderness, or paraspinal muscle tenderness or spasm.  His 
straight leg raise was negative.  He had  normal muscle bulk, 
strength and tone, painless range of motion of the lumbar 
spine with flexion measured to 60 degrees out of 90 degrees 
with terminal discomfort and extension measured to 20 degrees 
out of 30 degrees with terminal discomfort.  

The X-ray studies of the lumbar spine showed findings of 5 
lumbar type vertebral bodies, an 8 mm metallic density 
consistent with shrapnel noted in the soft tissues to the 
right of L4, degenerative changes involving the lower lumbar 
facets, narrowing of the L5 to S1 disc space, and mild 
osteopenia.  

The Veteran was diagnosed with lumbar spine degenerative 
joint disease and degenerative disc disease with a tiny piece 
of residual shrapnel in the right paraspinal muscles.  

The examiner opined that the Veteran's symptoms were due to 
the degenerative joint disease and the degenerative disc 
disease, and determined that the degenerative joint disease 
and disc disease was not related to the shrapnel, as the 
shrapnel injury involved the paraspinal muscles and not the 
spine.  

The examiner related the degenerative joint disease and 
degenerative disc disease to the Veteran's age and history of 
years of physical labor.  

The Veteran underwent a second VA examination to evaluate the 
severity of his low back in July 2007.  Here, he complained 
of constant low back pain that he rates as 4 out of 10.  

The Veteran denied any history of neoplasm in the low back, 
that the pain radiated, or that there was any numbness, 
tingling, weakness, or bowl/bladder dysfunction.  

Further, the Veteran denied difficulty walking, but 
complained of flare-ups that he rated as 8 out of 10, which 
occur on a weekly basis and last for several hours.  The 
flare-ups were triggered by heavy lifting activities and were 
alleviated only by rest.  When his low back flared at work, 
he was required to take a break, but denied experiencing any 
incapacitating episodes of low back pain in the past year or 
utilizing any back brace or walking aid.  

The Veteran reported that his low back pain had no effect on 
his activities of daily living and that he used over-the-
counter medications for treatment as he had not received 
therapy for his back condition.  

On examination, the examiner observed that the Veteran was a 
slender gentleman in no acute distress and ambulated with a 
normal gait and climbed upon the examination table without 
any difficulty.  

Inspection of the low back scar demonstrated a transverse 4.0 
cm by 1.0 cm scar, which was adherent to the underlying 
tissue and was hypopigmented, but did not demonstrate any 
keloids.  The scar was not tender to palpation, and there was 
no surrounding erythema or warmth.  It was well healed and 
benign.  

The range of motion testing revealed 80 degrees of flexion 
and 20 degrees of flexion in the back, without pain, and 
without decreasing with repetitive testing.  The Veteran had 
5 out of 5 strength of his iliopsoas, quadriceps, tibialis 
anterior, extensor hallucis longus, and gastroc-soleus, 
bilaterally, as well as downgoing toes, no clonus, 1+ 
patellar and Achilles tendon reflexes, normal sensation in 
both legs, and a negative straight leg raise.  

Imaging study results including views of the lumbar spine 
demonstrated normal lumbar spine with incidental diffuse 
idiopathic skeletal hyperostosis, and a 1 cm metallic 
fragment was noted on the right lateral to the L4 vertebral 
body.  

The Veteran was diagnosed with lumbar spine shrapnel wound 
with resulting scar.  The examiner noted that the Veteran's 
imaging studies were unchanged and that he had no new issues 
regarding his scars.  

The Veteran did describe more significant back pain; however, 
no flare-up occurred during the examination.  The examiner 
opined that the Veteran's low back experienced no additional 
functional impairment due to pain, pain on repetitive use, 
fatigue, weakness, lack of endurance or incoordination.  The 
examiner noted that range of motion during flare-ups could 
not be addressed without resorting to mere speculation as a 
flare-up did not occur during the examination.  

An August 2007 VA spine examination report reflected an 
opinion regarding the nature, etiology and severity of the 
Veteran's low back disorder.  Here, the Veteran was diagnosed 
with diffuse idiopathic skeletal hyperostosis.  

The examiner opined that the Veteran's lumbar spine condition 
was less likely than not caused by or permanently aggravated 
by the effects of the shell fragment wounds in the back; 
however, diffuse idiopathic skeletal hyperostosis could not 
be delineated from the residuals of the Veteran's known 
lumbar spine injury.  

The examiner based this opinion on a finding that, upon 
careful review of the imaging studies performed in 
association with the examination, the Veteran did not have 
osteophytes but instead had syndesmophytes and that diffuse 
idiopathic skeletal hyperostosis was not associated with 
traumatic injury or arthritis, though it did have some 
association with diabetes and gout.  The examiner concluded 
that the previous diagnosis of lumbar degenerative disc 
disease was incorrect.  

More recently, in April 2009 the Veteran underwent another VA 
examination to evaluate the current severity of his low back.  
Here, the examiner noted a history of sustaining soft tissue 
shrapnel injuries to his low back in 1968 in Vietnam, which 
required surgery at the time.  Specifically, the low back 
underwent a surgical excision of shrapnel to the back but 
some was left behind.  

The examiner noted that the Veteran had been diagnosed at VA 
examinations with multiple scars related to the SFW but the 
degenerative change of the low back was felt to be related to 
his long standing work as a laborer and to age-related 
changes.  The previous examiner had based the opinion on the 
fact that the Veteran only had a tiny piece of residual 
shrapnel in the right paraspinal muscles and that his spine 
had not been injured.  

The Veteran reported having back pain immediately following 
his injury in service; however, his pain improved.  He denied 
any significant pain in his back until 10 years ago.  He 
complained of stiffness and sharp, constant back pain at the 
site of his shrapnel injury in his mid-right lower back.  Any 
activity made his back feel worse, although ice and 
chiropractic manipulations helped.  He denied any radiation 
of pain.  

Further, he denied flare-ups, treatment, incapacitating 
episodes, any bowel or bladder incontinence, any impairment 
of gait or need for assistive devices, and felt that his 
balance was poor but denied any falls.  

A functional assessment revealed findings that the Veteran 
was never placed on specific restrictions because o his back; 
however, on 2 occasions in the past year, he had reported 
back pain to his boss and was accommodated with being 
permitted to supervise instead of using a tractor for a day.  

The Veteran denied any restriction on his daily activities, 
but did note that yard work was more difficult because of his 
back.  The examiner observed normal gait and stance, no 
vertebral tenderness or paraspinal muscle tenderness or 
spasm, negative straight leg raise, deep tendon reflexes that 
were 2+ and equal, sensory intact, and normal muscle bulk, 
strength and tone.  

The range of motion testing of the lumbar spine revealed 
flexion to 75 degrees out of 90 degrees; extension to 30 
degrees out of 30 degrees; right bending to 30 degrees out of 
30 degrees; left bending to 30 degrees out of 30 degrees; 
right rotation to 30 degrees out of 30 degrees; and left 
rotation to 30 degrees out of 30 degrees.  

The examiner noted that, for the lumbar/thoracic spine the 
ranges of motion with three repetitive motions, there was no 
additional functional impairment due to pain, weakness, 
fatigability, incoordination or repetition.  The examiner 
indicated that, since a flare-up did not occur during the 
examination, it would be resorting to mere speculation to 
assess any loss of function during flare-ups.  

The X-ray studies of the lumbar/thoracic spine showed 
findings of soft tissue demonstrating small metallic 
fragments seen in the paraspinal region to the right of the 
L4 to L5 level and change since a previous study.  The 
examination demonstrated no acute fracture, dislocation or 
subluxation, but continued to show mild wedge deformity of 
the T12 vertebral body.  

Additionally, mild degenerative change was present consisting 
of mild anterior osteophytosis, and slightly increased 
density was seen overlying the posterior as the L5 vertebral 
body was not present on a previous study.  The examiner noted 
that this probably represented a superimposed artifact as it 
was not localized on the anterior-posterior view.  The 
Veteran was diagnosed with mild multilevel degenerative 
change involving the lumbar region unchanged since the 
previous study.  

On examination of the muscles and nerves, the examiner noted 
that, upon palpation of the Veteran's right low back, there 
was no muscle involvement although the scar was over the 
right paraspinal muscles and there was known retained shell 
fragment in this region as per the X-ray study.  

The Veteran was diagnosed with degenerative change of the 
lumbar spine.  The examiner did not see diffuse idiopathic 
skeletal hyperostosis on X-ray study or examination.  

Additionally, the Veteran was diagnosed with scars as 
described caused by SFW in Vietnam, and no neuropathy or 
muscle abnormality was found on examination.  The examiner 
opined that the Veteran's degenerative change of the lumbar 
spine was not at least as likely as not caused by his service 
SFW to the back.  

The examiner noted that it was documented on multiple notes 
and in the Veteran's contentions during the examination that 
he did not have significant back symptoms until the last 5 to 
10 years.  There was no evidence in the service treatment 
records, nor by the Veteran's contentions during the 
examination, that he suffered an injury to his lumbar spine 
during service.  

The examiner noted that he did incur shrapnel wounds which 
were superficial and had some retained muscle shrapnel by X-
ray.  However, the scar was well healed and did not impair 
spine function or cause any symptoms.  The scar of the right 
low back was noted to involve the paraspinal muscles (Muscle 
Group XX).  

The examiner concluded that small amounts of retained 
shrapnel did not cause degenerative changes of the lumbar 
spine, which is what is causing the Veteran's back pain 
symptoms.  

The examiner indicated that the Veteran was 62 years old and 
had spent over 20 years performing very intense labor, which, 
along with his age, was more likely than not the cause of his 
degenerative changes of the lumbar spine.  

On this record, the Board finds that the service-connected 
residuals of a SFW to the left arm are productive of a 
disability picture manifested by history of prolonged 
hospitalization and consistent complaints of weakness, a 
lowered threshold of fatigue and pain related to fatigue.  
The injury in service is consistent with penetrating wound of 
a large missile with evidence of a significant vascular 
injury requiring an arterial grafting procedure that suggests 
more than some loss of deep fascia or muscle injury.  .  

Additionally, the Board finds no evidence that the service-
connected residuals of a SFW to the back are productive of a 
disability picture manifested by penetrating fragment with 
likely debridement and with some complaints of pain related 
to fatigue and a retained foreign body with some loss of deep 
fascia.  



Under 38 C.F.R. § 3.321(b)(1) ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  

Here, in this case, there is some suggestion that the 
service-connected residuals of a SFW of the left arm and the 
back have caused some interference with his ability to work.  
In resolving all reasonable doubt in the Veteran's favor, the 
assigned ratings are noted to address these unique factors to 
the extent that increased schedular ratings have been 
applied.  

Finally, the Board has considered whether "staged" ratings 
are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The record does support assigning the percentage 
disability ratings for the entire period of the appeal in 
this case.  


ORDER

An increase in compensation based on the assignment of a 20 
percent rating based on injury to Muscle Group V and a 
separate 20 percent rating based on injury to Muscle Group 
VII for the service-connected SFW residuals of the left arm 
is granted, subject to the regulations controlling the 
disbursement of VA monetary benefits.  

An increased rating of 20 percent, but no more for the 
service-connected residuals of the SFW of the back is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


